Citation Nr: 1032988	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  04-40 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis, to include as 
due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran had active service from May 1990 to March 1992.  He 
received the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims file was subsequently transferred to 
the Muskogee, Oklahoma, RO.

When this case was previously before the Board in April 2008, it 
was remanded for due process considerations.  In February 2009, 
the Board remanded the issue on appeal, along with the issue of 
entitlement to service connection for cysts, to include as due to 
an undiagnosed illness, for additional development.  An April 
2010 rating decision granted service connection for lipomas.  The 
issue of service connection for sinusitis has been returned to 
the Board for final appellate consideration.

The issue of entitlement to service connection for a 
deviated septum has been raised by an August 2010 Informal 
Hearing Presentation, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Sinusitis was initially demonstrated years after service, and has 
not been shown by competent clinical evidence of record to be 
related to service.


CONCLUSION OF LAW

Sinusitis, to include as due to undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by a December 2003 letter that fully 
addressed all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case in an October 2004 statement 
of the case.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought were provided 
in a March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the Veteran's service 
treatment records and VA treatment records.  

A VA examination and opinion with respect to the issue on appeal 
was obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records, and a physical examination.  It 
considers all of the pertinent evidence of record, to include the 
statements of the Veteran, and provides a rationale for the 
opinion offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.




Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; (2) 
of a chronic disability such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% or 
more not later than December 31, 2011; and (4) such 
symptomatology by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 
1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for any 
diagnosed illness that the VA Secretary determines by regulation 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i)(B).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he now has sinusitis as a result of his 
service in the Persian Gulf War.  The Board observes that in his 
September 2003 notice of disagreement, the Veteran specified that 
he was seeking service connection for sinusitis but not hay 
fever.  As a result, the Board will not address hay fever in this 
decision. 

An April 2003 response from the National Personnel Records Center 
confirmed that the Veteran served in the Southwest Asia Theater 
of operations from January 9, 1991 to June 22, 1991.  Thus, the 
Veteran is generally eligible for presumptive service connection 
under 38 U.S.C.A. § 1117.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against service connection 
for sinusitis on any basis.

The Board first observes that sinusitis is a known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
Consequently, service connection for sinusitis as the result of 
an undiagnosed illness must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has also considered entitlement to service connection 
on a nonpresumptive basis.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  The Veteran's service treatment records 
include a February 1990 entrance report of medical history which 
reflects that he denied sinusitis.  The report of a February 1990 
entrance medical examination reflects that all pertinent clinical 
evaluations were normal, and identifies no defects or diagnoses.  
In December 1991, the Veteran complained of chest congestion and 
a sore throat.  On examination, he had tenderness to the sinuses.  
The assessment was consider exudative pharyngitis/rule out strep 
A.  A February 1992 separation report of medical history reflects 
that he denied sinusitis.  The report of a February 1992 
separation medical examination reflects that all pertinent 
clinical evaluations were normal, and identifies no pertinent 
defects or diagnoses.

Because the claimed condition was not seen during service, 
service connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 C.F.R. § 
3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

The Veteran's post-service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses for many 
years after service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The report of a November 2002 VA general medical examination is 
negative for any complaint, symptom, finding or diagnosis related 
to sinusitis.  

VA treatment records show that the Veteran underwent an MRI of 
the head in February 2004 for complaints of chronic daily 
headaches.  The report noted no abnormality other than mild 
ectasia of the cavernous carotids, bilaterally.  A VA outpatient 
treatment progress note dated in June 2005 reflects that the 
Veteran was diagnosed with chronic sinusitis.  He was also 
diagnosed with sinusitis by VA in December 2006, and treated with 
antibiotics. 

The report of an April 2009 VA examination provides that the 
examiner reviewed the Veteran's claims file.  The report sets 
forth the Veteran's medical history, current complaints, and the 
results of current examination.  The examiner observed that a 
February 2004 MRI of the Veteran's head made no mention of sinus 
abnormalities, and that there was no diagnosis of sinusitis 
before "December 2007 (sic)."  It was noted that the Veteran 
took no current medications for sinusitis and had not seen his 
civilian doctor for it.  Examination of the external ears, 
auditory canals, tympanic membranes, inferior turbinates, mouth 
and oropharynx were normal.  The pertinent impression was that 
the examiner found no evidence suggesting that the Veteran had 
sinusitis currently or in the past.  The examiner stated that he 
did not believe that the Veteran's complaint of sinusitis was 
causally related to an undiagnosed illness as a result of his 
service in the Persian Gulf War.  

The Board finds that the April 2009 VA medical opinion weighs 
heavily against the Veteran's claim.  In addition to current 
findings, the examiner refers to specific findings in the 
Veteran's medical records, such as the 2004 MRI report, as well 
as the fact that sinusitis was not been seen during service or 
for many years thereafter.  This fact is particularly important, 
in the Board's judgment, as the references make for a more 
convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

The Board is aware of the Veteran's own contentions in support of 
his claim.  However, these contentions do not constitute medical 
evidence in support of his claim.  The Veteran is not competent 
to diagnose a disability, or diagnose the etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that he has sinusitis, related to 
active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of symptoms of sinusitis ever since his separation 
from active duty, the credibility of his assertions is outweighed 
by the medical evidence of record.  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting the assertions, in and of itself, does not 
render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Simply stated, the Board finds that the 
service treatment records (indicating a normal clinical 
examination at separation), and post-service medical records 
(including no evidence of sinusitis for many years after service, 
and no evidence linking the post-service sinusitis to service) 
outweigh the Veteran's contentions.  In addition to an absence of 
corroborating evidence, the Board finds the Veteran to be less 
than credible in his current assertions as to continuity of 
symptomatology because his current assertions are in direct 
contrast to his expressed denial of a history of sinusitis made 
at the time of his examination for separation from service.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, the Veteran 
is not entitled to service connection for sinusitis.  


ORDER

Service connection for sinusitis, to include as due to an 
undiagnosed illness, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


